August 29, 2008


Mr. J. Wade Birdwell
Wallach & Andrews P.C.
550 Bailey Avenue, Suite 500
Fort Worth, TX 76107
Ms. Constance M. Maher
The Maher Law Firm
3020 Matlock Road, Suite 120
Arlington, TX 76015-2901

RE:   Case Number:  08-0009
      Court of Appeals Number:  02-07-00360-CV
      Trial Court Number:  348-219982-06

Style:      MIKE BISMAR, M.D.
      v.
      DOROTHY A. MOREHEAD, VAUGHN R. MOREHEAD AND JAMES P. MOREHEAD, III,
      INDIVIDUALLY AND AS HEIRS AT LAW OF GLORIA MOREHEAD, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Kay E.         |
|   |Ellington          |
|   |Ms. Hilaree A.     |
|   |Casada             |
|   |Ms. Stephanie      |
|   |Robinson           |